department of the treasury internal_revenue_service washington d c uniform issue no date oct contact person id number telephone number employer_identification_number legend l m n a b d e f g dear sir madam this letter is in response to your request_for_ruling under sec_501 of the internal_revenue_code facts you are a non-profit corporation incorporated on date under the laws of the state of a your sole member is l a sec_501 organization your articles of incorporation provide that you are to be operated exclusively for charitable scientific and educational_purposes you operate an acute care hospital in b county a rural_area of the state you offer medical services to all persons in c county and the surrounding areas of a you have been recognized as an organization described in sec_501 of the code and as not a private_foundation because you are described in sec_509 and sec_170 your board_of directors is comprised of persons who are independent members of the community according to data from the a economic development office the city of b and c county are considered to be economically distressed areas you operate the hospital in a building that was constructed in the old building with the passage of time the old building has required several structural modifications and additions in order to provide additional space for patient care and to meet revised health licensure requirements mandated by the state of a for facilities providing health care currently the old building complies with the health a licensure and survey requirements established by the a department of health and human resources office of health facility licensure and certifications although grandfathering variances have permitted the old building to meet these requirements the old building however would require several major repairs in the near future in order for it to continue to operate as a hospital facility and to meet the minimum health licensure and survey requirements consequently in your board_of directors determined that the cost of continuing to upgrade and maintain the old building would far outweigh the cost of constructing a new hospital building the new building’ as a result your board approved construction of the new_building you expect that construction of the new_building will be completed by date and you plan to move your hospital operations to the new_building as soon as possible after its completion with respect to the old building your board_of directors considered several alternatives given the population of c county a and the city of b and the current economic status of those areas your board_of directors determined that it would most likely be unable to sell the old building and therefore did not list the property for sale with any commercial real_estate broker in reaching this conclusion your board relied on advice from d a state certified real_estate appraiser the appraiser’ input from the m board_of trade advice from your management and on data from the a economic development office -and the a bureau of employment programs you had enlisted the assistance of the board_of trade because it was more familiar with economic development that you were a second alternative your board considered was donating the facility to n the college for various reasons the college would not accept this donation your board also considered demolishing the old building you estimated that this would cost between e including about f for the removal of asbestos as a final alternative a private business o offered to purchase the old building o is a non- exempt limited_liability_company owned by members_of_a_family none of the owners of o has any relation whether business or familial to you or to the board_of trade or has any interest in the new_building o's main activity is renovating abandoned or outmoded public buildings for lease o has substantial experience in renovating old buildings and in bringing new business into these facilities the purchase_price o will pay for the old building has not yet been finalized but in no event will it exceed g however o will pay for the cost of the asbestos removal under the proposed transaction which your board has approved you would convey the old building to the board_of trade and the board_of trade would immediately convey it to oatno cost since the board_of trade participated in this transaction from the start it desired to be a party to the transaction oq would then renovate the old building and lease office space in the renovated facility to various businesses both you and the board_of trade determined that the transfer of the old building to q would substantially benefit the county and b areas by generating new business in the area o estimates that leasing office space in the renovated facility would create between to new jobs in the c county area paying an average of approximately dollar_figure to dollar_figure per year the appraiser has no direct or indirect financial interest in your organization the board_of trade o or in the new_building in addition none of the members of your board has any direct or indirect financial interest in your organization the board_of trade o or in the new_building the conflicts of interest policy included in section of your bylaws applies to the proposed transaction the proposed transaction will not adversely affect the tax-exempt status of your organization under sec_501 of the code ruling requested applicable law sec_501 a of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that for an organization to be exempt as one described in sec_501 of the code it must be both organized and operated exclusively for one or more exempt purposes under sec_1_501_c_3_-1 of the regulations an exempt_purpose includes a charitable purpose sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations defines the term charitable as including the promotion of social welfare by organizations designed to provide relief of the poor and distressed and to combat community deterioration revrul_76_585 1970_2_cb_115 held that nonprofit housing organizations created to aid low and moderate income families by lessening neighborhood tensions eliminating prejudice and discrimination and combating community deterioration qualifies for exemption under sec_501 of the code revrul_74_587 1974_2_cb_162 held that a nonprofit organization formed to relieve poverty eliminate prejudice reduce neighborhood tensions and combat community deterioration through a program of financial assistance in the form of low-cost or long-term loans to or the purchase of equity interests in various business enterprises in economically depressed areas is exempt under sec_501 of the code revrul_76_419 1976_2_cb_146 held that a nonprofit organization that purchases blighted land in an economically depressed community converts the land into an industrial park and encourages industrial enterprises to locate new facilities in the park in order to provide employment opportunities for low income residents of the area is operated exclusively for charitable purposes and qualifies for exemption under sec_501 of the code revrul_77_114 1977_1_cb_144 held that an organization formed to increase business patronage in a deteriorated area by providing information on the area's shopping opportunities local transportation and accommodations is not operated exclusively for charitable purposes and does not qualify for exemption under sec_501 of the code similarly an organization whose purpose is to revive retail sales in an area of economic decline by constructing a shopping center does not qualify for exemption rationale you are organized to operate exclusively for charitable scientific and educational_purposes in furtherance of these purposes you operate an acute care hospital in a facility referred to as the oid building which is located in an economically distressed area of a in furtherance of these purposes you determined that it was necessary to relocate the hospital to a new facility the new building’ you also determined that due to the prevailing economic conditions in your community your only economically viable alternative was to transfer the old building through your local board_of trade for no more than gto o an unrelated independent non-exempt limited_liability_company o’s main activity is renovating abandoned or outmoded public buildings for lease o has substantial experience in renovating oid buildings and in bringing new business into these facilities under your arrangement with o o would assume the cost of removing asbestos from the old building in addition o would renovate the old building and lease space in the renovated structure to businesses o has estimated that leasing office space in the renovated facility would create between to new jobs in the c county area paying an average of approximately dollar_figure to dollar_figure per year by transferring the old building at no cost to an unrelated independent company that will renovate the facility and create new jobs in your economically distressed_community you are furthering charitable purposes under revrul_70_585 supra rev_rul rul supra and revrul_76_419 supra any economic benefits derived by o from this transaction and by the businesses that will lease space in the renovated facility would be merely incidental in relation to the charitable purposes that are being promoted therefore as a result of your transaction with q you will continue to operate exclusively for charitable purposes unlike the organizations described in revrul_77_11 supra ruling the proposed transaction will not adversely affect the tax-exempt status of your organization under sec_501 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it and may not be used or cited by others as precedent e we are informing your area manager of this action please keep a copy of this ruling in your permanent records f you have any questions about this tuling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely signed marvin friedlander marvin friedlander manager exempt_organizations technical group
